Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 1 of 13 Page ID #:122




    1   Scott D. Cunningham (State Bar No.: 200413)
        Email: scunningham@condonlaw.com
    2   Ivy L. Nowinski (State Bar No.: 268564)
        Email: inowinski@condonlaw.com
    3   CONDON & FORSYTH LLP
        1901 Avenue of the Stars, Suite 850
    4   Los Angeles, California 90067-6010
        Telephone: (310) 557-2030
    5   Facsimile: (310) 557-1299
    6   Attorneys for Defendant
        DEUTSCHE LUFTHANSA AKTIENGESELLSCHAFT
    7
           - and -
    8
        Payam (Paul) Moradian (State Bar No.: 276952)
    9   Email: p@moradianlaw.com
        MORADIAN LAW
   10   10680 West Pico Boulevard, Suite 300
        Los Angeles, California 90064
   11   Telephone: (310) 234-2626
   12   Attorneys for Plaintiff
        CHLOE NAJAFI
   13

   14

   15                                UNITED STATES DISTRICT COURT
   16                             CENTRAL DISTRICT OF CALIFORNIA
   17

   18   CHLOE NAJAFI, an individual,               )   Case No.: 2:20-CV-02880-VAP-JC
                                                   )
   19                   Plaintiff,                 )   STIPULATED PROTECTIVE
                                                   )   ORDER
   20            vs.                               )
                                                   )   [MODIFIED BY COURT]
   21   DEUTSCHE LUFTHANSA AG, a                   )
        German corporation,                        )
   22                                              )
                        Defendant.                 )
   23                                              )
                                                   )
   24

   25            Defendant Deutsche Lufthansa Aktiengesellschaft (hereinafter “Lufthansa”),
   26   and plaintiff Chloe Najafi (hereinafter “plaintiff”), by and through their respective
   27   attorneys of record, hereby respectfully submit this stipulated request for protective
   28   order.

        STIPULATED PROTECTIVE ORDER
        CASE NO.: 2:20-CV-02880-VAP-JC                                        LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 2 of 13 Page ID #:123




                                                              1                                     INTRODUCTION
                                                              2           This is a personal injury lawsuit filed by plaintiff against Lufthansa arising
                                                              3   from an incident in which she was allegedly struck by another passenger’s hand
                                                              4   luggage, which fell from an overhead compartment in the course of plaintiff’s
                                                              5   travel on Lufthansa Flight LH 456 from Frankfurt to Los Angeles on January 22,
                                                              6   2019. Plaintiff alleges that Lufthansa failed to follow its own policies and
                                                              7   procedures by failing to weigh the hand baggage and prevent it from falling on
                                                              8   plaintiff.
                                                              9           Plaintiffs have propounded discovery to Lufthansa seeking, among other
                                                             10   things, Lufthansa’s proprietary training manuals and internal policies and
                                                             11   procedures with respect to the weight, access to, and stowage of passenger hand
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12   baggage. Plaintiff has also requested personal and private contact information for
                           Telephone: (310) 557-2030




                                                             13   other passengers on board Lufthansa Flight 456 on January 22, 2019.
                                                             14           With respect to the requested passenger information, Lufthansa is prohibited
                                                             15   from producing the passenger information without a protective order by 14 C.F.R.
                                                             16   Part 243, which prohibits the use or dissemination of passenger manifests and
                                                             17   contact information for commercial or marketing purposes and prohibits the
                                                             18   release of passenger lists and contact information to anyone other than U.S. State
                                                             19   Department, the National Transportation Safety Board and the U.S. Department of
                                                             20   Transportation. Lufthansa is also prohibited from producing the requested
                                                             21   information without a protective order pursuant to the European Union Directive
                                                             22   95/46/EC (“The Data Protection Directive”).
                                                             23           With respect to the requested policies and procedures and training
                                                             24   documents, these documents are confidential and proprietary materials which
                                                             25   Lufthansa has spent enormous amounts of time and resources in developing and
                                                             26   they are not available to the public.
                                                             27   //
                                                             28   //
                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                            -2-                           LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 3 of 13 Page ID #:124




                                                              1                                    PROTECTIVE ORDER
                                                              2           Based upon the foregoing and based upon the stipulation of the parties, and
                                                              3   good cause appearing, IT IS ORDERED as follows:
                                                              4           1.      Any Party may designate items of discovery or other information
                                                              5   produced or disclosed to any other Party as confidential and subject to the terms of
                                                              6   this protective order, so long as any such designation is made in good faith. Items,
                                                              7   including documents, tangible things or information, may be designated as
                                                              8   confidential if a Party believes in good faith the information contains trade secrets,
                                                              9   personal information, competitively sensitive information, proprietary or otherwise
                                                             10   confidential information that may be the subject of a protective order under Rule
                                                             11   26 of the Federal Rules of Civil Procedure. All documents designated as
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12   confidential under this Order shall be marked prior to production by placing the
                           Telephone: (310) 557-2030




                                                             13   legend “CONFIDENTIAL” on each page of the document. Except as otherwise
                                                             14   adjudicated by the Court, all items so marked, and all copies, prints, summaries, or
                                                             15   other reproductions of such information, shall be subject to this Order.
                                                             16           2.      Unless otherwise directed by the Court or through prior written
                                                             17   agreement of the Parties, and subject to the limitations of Paragraph 1 above,
                                                             18   information and documents subject to this Order shall not be used or shown,
                                                             19   disseminated, copied, or in any way communicated to anyone for any purpose
                                                             20   whatsoever, other than as required for the preparation and trial of this action,
                                                             21   including any appeals. Any copies, excerpts, summaries, analyses, or other
                                                             22   disclosures of, or references to, the substance or contents of any information
                                                             23   designated as confidential shall be protected to the same extent as the underlying
                                                             24   information. Except as provided for below and in the paragraphs that follow, the
                                                             25   Parties shall keep all confidential information and documents strictly confidential
                                                             26   from all persons. The information and documents subject to this Order may be
                                                             27   disclosed only to:
                                                             28

                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                            -3-                          LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 4 of 13 Page ID #:125




                                                              1                (a) The actual named Parties, in the case of individual (non-corporate)
                                                              2                   Parties in this action;
                                                              3                (b) In the case of corporate Parties in this action, officers, directors,
                                                              4                   insurers, in-house counsel and current and former employees of such
                                                              5                   corporations deemed reasonably necessary by counsel for the
                                                              6                   prosecution, defense, trial or appeal of this action, including
                                                              7                   employees and former employees of such Parties who testify as
                                                              8                   pretrial or trial witnesses in connection with this action;
                                                              9                (c) Counsel (and their staff) who represent the Parties in this action;
                                                             10                (d) Experts or consultants retained by counsel, whether or not they are
                                                             11                   expected to testify;
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12                (e) The Court and court personnel for any purpose the Court finds
                           Telephone: (310) 557-2030




                                                             13                   necessary;
                                                             14                (f) Jurors and court personnel at trial of this case; and
                                                             15                (g) Stenographic and/or videographic personnel hired to record testimony.
                                                             16           3.      Disclosures shall be made to such persons identified in Paragraph 2,
                                                             17   and such persons may review such disclosures, only as necessary for purposes of
                                                             18   litigating this action. The persons identified in Paragraph 2 shall not otherwise
                                                             19   disseminate the information and documents subject to this Order, or the substance
                                                             20   of such information or documents.
                                                             21           4.      Counsel (and counsel’s staff) for the receiving Parties will abide by,
                                                             22   and be bound by, the provisions of this Protective Order, and will use due care to
                                                             23   ensure that the provisions of the Protective Order are known and adhered to by
                                                             24   clients, all persons under counsel’s supervision and/or control and any person, firm
                                                             25   or corporation who has been retained by counsel to act on the receiving Party’s
                                                             26   behalf in connection with this litigation.
                                                             27           5.      With respect to deposition testimony and any document marked as an
                                                             28   exhibit thereto, the designation of confidentiality may be made on the record at the
                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                               -4-                            LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 5 of 13 Page ID #:126




                                                              1   time of the deposition, and the designated testimony shall be subject to the full
                                                              2   protection of this Order, unless challenged in accordance with the procedures of
                                                              3   Paragraph 14. In the case of testimony not so designated during the course of a
                                                              4   deposition, counsel may so designate confidential testimony, within thirty (30)
                                                              5   days of the deposition testimony and/or exhibits which contain confidential
                                                              6   material, in which case the designated testimony and/or exhibits shall be subject to
                                                              7   the full protections of this Order. Until the thirty (30) day period for notification
                                                              8   has elapsed, deposition transcripts in their entirety and all exhibits are to be
                                                              9   considered as confidential and proprietary and subject to the provisions of this
                                                             10   Protective Order. If, prior to and/or during the course of a deposition, a witness
                                                             11   refuses to be bound by the terms of the Protective Order, the deposition shall be
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12   adjourned until application can be made to the Court regarding the deposition.
                           Telephone: (310) 557-2030




                                                             13           6.      Each person given access to documents and information subject to this
                                                             14   Order, except those persons identified in paragraph 2(c), (e), and (f) above, must
                                                             15   acknowledge this Order and agree, in writing, to be bound by all its terms and
                                                             16   conditions. This requirement must be satisfied by obtaining the signature of the
                                                             17   person or persons on a copy of the Agreement to Be Bound by Protective Order,
                                                             18   attached as Exhibit “A” hereto. By agreeing to be bound by this Order, each
                                                             19   person consents to the jurisdiction of this Court over his or her person for any
                                                             20   proceedings involving alleged improper disclosure of documents or information
                                                             21   protected by this Order. Each Party shall maintain the original signed written
                                                             22   agreements and a verified list of all experts, consultants or persons to whom the
                                                             23   information and documents or copies thereof were revealed. The list of signatories
                                                             24   shall not be revealed to any other person or persons except through court order,
                                                             25   which shall only be granted upon a showing of good cause. The Parties agree that a
                                                             26   prima facie showing of good cause may be established by evidence that a protected
                                                             27   document has been disseminated or used contrary to the terms of this Order (e.g., is
                                                             28   in the possession of one not bound by the terms of this Order) and that a reasonable
                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                            -5-                           LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 6 of 13 Page ID #:127




                                                              1   basis exists to find that a particular individual or Party (or agents thereof)
                                                              2   improperly used or disseminated the confidential information. The Party that
                                                              3   appears to have improperly disseminated the protected document or information
                                                              4   shall be required to produce its list of signatories to the Agreement to Be Bound by
                                                              5   Protective Confidentiality Order to the Party having claimed confidentiality.
                                                              6           7.      If a Party intends to submit to the Court a document marked as
                                                              7   confidential either before or during trial, that Party or any other Party may request
                                                              8   that such document be placed under seal. If the Parties agree, such request shall be
                                                              9   presented to the Court as a stipulated motion. Otherwise, the request shall be
                                                             10   presented to the Court as a contested motion. Compelling reasons must be shown
                                                             11   for the under seal filing. The purpose of this provision is to avoid placing
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12   documents under seal unnecessarily.
                           Telephone: (310) 557-2030




                                                             13           8.      Neither this Order nor the designation of any item as confidential shall
                                                             14   be construed as an admission that such document, information or testimony would
                                                             15   be admissible in evidence in this litigation or in any other proceeding. In addition,
                                                             16   this Protective Order does not, of itself, require the production of any information
                                                             17   or documents; nor does the existence of this Order constitute an admission or
                                                             18   finding that any material marked as confidential is entitled to protection under
                                                             19   applicable law.
                                                             20           9.      Nothing in this Order shall be deemed a waiver of any Party’s right to:
                                                             21   (a) oppose discovery on grounds other than that the same constitutes or contains
                                                             22   confidential information, or (b) object on any ground to the admission in evidence,
                                                             23   at the trial of this action, of any confidential information.
                                                             24           10.     If any Party wishes to petition the Court to modify this Order or its
                                                             25   application to certain documents or information, the Party shall follow all
                                                             26   applicable Federal Rules of Civil Procedure and Local Rules in petitioning the
                                                             27   Court for relief.
                                                             28   ///
                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                             -6-                           LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 7 of 13 Page ID #:128




                                                              1           11.      All Parties, within sixty (60) days of the final conclusion of all aspects
                                                              2   of this litigation, or a dismissed Party within thirty (30) days of that Party’s
                                                              3   dismissal with prejudice prior to the final conclusion of all aspects of this
                                                              4   litigation, shall:
                                                              5           (a) Provide to the Party’s counsel that originally produced confidential
                                                              6                 information a copy of all Agreements executed pursuant to paragraph 6,
                                                              7                 above; and
                                                              8           (b) Retrieve all such confidential information, including all copies thereof
                                                              9                 and all documents identifying such confidential information, in that
                                                             10                 party’s possession, custody or control, or in the possession, custody or
                                                             11                 control of all such persons to whom the confidential information was
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12                 disseminated pursuant to paragraph 6, and either: 1) return all such
                           Telephone: (310) 557-2030




                                                             13                 confidential information to the Party’s counsel that originally produced
                                                             14                 the confidential information (redacting any work product of the receiving
                                                             15                 counsel) at the producing counsel’s business office or any subsequent
                                                             16                 address designated by that counsel, or 2) completely destroy all such
                                                             17                 confidential information; and
                                                             18           (c) Provide a declaration under the penalty of perjury stating that a good
                                                             19                 faith effort was made to retrieve all such confidential information
                                                             20                 received and/or disseminated, and that all such confidential information
                                                             21                 has been either returned or destroyed as indicated in subparagraph (a) and
                                                             22                 (b) above.
                                                             23           12.      Up and until the commencement of trial, but not thereafter, the
                                                             24   provisions of this Order relating to the confidentiality of protected documents and
                                                             25   information shall remain in full force and effect and continue to be binding, except
                                                             26   with respect to documents or information that is publicly available. This Court
                                                             27   retains jurisdiction over all persons provided access to confidential materials or ///
                                                             28   ///
                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                                -7-                          LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 8 of 13 Page ID #:129




                                                              1   information for enforcement of the provisions of this Order up and until trial is
                                                              2   commenced, but not thereafter.
                                                              3           13.     Nothing in this Order shall be deemed to preclude any Party from
                                                              4   seeking or obtaining, on the appropriate showing, additional protection with
                                                              5   respect to the confidentiality of documents or information. Nor shall any provision
                                                              6   of this Order be deemed to preclude any Party from challenging the validity of the
                                                              7   confidentiality of any materials or information so designated.
                                                              8           14.     If a Party elects to challenge the designation of confidentiality
                                                              9   (“Challenging Party”) of any document, information or testimony, the Challenging
                                                             10   Party shall notify the Party who designated the challenged document (“Designating
                                                             11   Party”) as confidential of its challenge, in writing. Once the challenge is raised,
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12   the Parties shall promptly confer and make reasonable and good faith efforts to
                           Telephone: (310) 557-2030




                                                             13   resolve the disagreement without intervention by the Court. If they are unable to
                                                             14   resolve their differences in good faith within ten (10) days of receipt of the
                                                             15   challenge, the Challenging Party shall request a ruling from the Court with respect
                                                             16   to the confidential treatment of the information at issue within thirty (30) days of
                                                             17   completion of the meet and confer efforts. The Designating Party shall have the
                                                             18   burden to prove that the challenged document, information or testimony is entitled
                                                             19   to protection under applicable law. Until such time as the Parties’ contentions
                                                             20   regarding the confidentiality of documents, information or testimony are fully and
                                                             21   finally adjudicated, all documents, testimony or other materials designated by
                                                             22   defendants as confidential shall retain their confidential status. Nothing in this
                                                             23   agreement shall be deemed to alter, modify or reduce the burden on any party
                                                             24   asserting a privilege to make out all elements of the privilege claimed.
                                                             25           15.     It is recognized by the Parties to this Protective Order that documents
                                                             26   or testimony may be designated inadvertently or erroneously as confidential, or
                                                             27   that such a designation inadvertently or erroneously may be omitted with respect to
                                                             28   documents or information that are entitled to such protection. Any Party to this
                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                              -8-                          LAOFFICE 249028V.1
                                                       Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 9 of 13 Page ID #:130




                                                              1   Protective Order may correct its designation or lack thereof within a reasonable
                                                              2   time and shall, at its own expense, furnish to all counsel copies of the documents
                                                              3   for which there is a change in designation.
                                                              4           16.     It is recognized by the Parties that documents or testimony stamped as
                                                              5   confidential may be inadvertently disclosed to third parties by a receiving Party.
                                                              6   Any receiving Party may correct this inadvertent disclosure without sanction by
                                                              7   immediately bringing it to the attention of the producing Party by letter to the
                                                              8   producing Party’s counsel in which the third Party is identified by name and
                                                              9   address. The receiving Party shall further provide an affidavit of counsel
                                                             10   confirming that to the best of his or her knowledge the documents and any copies
                                                             11   thereof were recovered from the third party.
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12           17.     All documents or information produced by the Parties prior to the
                           Telephone: (310) 557-2030




                                                             13   entry of this Protective Order by the Court shall be subject to the provisions of this
                                                             14   Protective Order to the same extent as if such Protective Order had been entered by
                                                             15   the Court as of the date such documents or information were produced. Producing
                                                             16   Parties shall have thirty (30) days from the date of entry of this Order to designate
                                                             17   already-produced materials as confidential. However, documents or information
                                                             18   obtained through means other than discovery in this action shall not be subject to
                                                             19   this Protective Order.
                                                             20           18.     In the event that any person identified in paragraph 2 above who has
                                                             21   been provided access to confidential information produced in this action (“Person
                                                             22   Served”): (a) is served with a subpoena in another action, or (b) is served with a
                                                             23   demand in another action to which he or she is a party, or (c) is served with any
                                                             24   other legal process by one not a Party to this litigation, seeking information that
                                                             25   has been produced in this action by another Party and which is subject to this
                                                             26   Protective Order, the Person Served shall give prompt written notice of such event
                                                             27   to counsel of record for the Party that produced the information. Upon receipt of
                                                             28   written notice, the Party which produced the information shall advise the Person
                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                            -9-                          LAOFFICE 249028V.1
                                                   Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 10 of 13 Page ID #:131




                                                              1   Served of that Party’s position with respect to the protected information.
                                                              2   Thereafter, the Party which produced the information shall assume responsibility
                                                              3   for prosecuting any objection to the discovery requests, subpoena or demand, and
                                                              4   the Person Served shall cooperate to the extent necessary to preserve the
                                                              5   confidentiality of the information. Should the person seeking access to
                                                              6   information take action to enforce such discovery requests, subpoena, demand, or
                                                              7   other legal process, the Person Served shall set forth in his response the existence
                                                              8   of this Stipulated Protective Order. Nothing herein shall be construed as requiring
                                                              9   the receiving Party to challenge or appeal any order requiring production of the
                                                             10   information.
                                                             11            19.    This Order shall not prejudice the Parties’ rights or arguments
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12   regarding whether documents or information used at trial do or do not remain
                           Telephone: (310) 557-2030




                                                             13   confidential. Such issues will be taken up as a separate matter upon motion of any
                                                             14   Party.
                                                             15            20.    It is understood by the Parties that this Stipulated Protective Order
                                                             16   may be executed in one or more counterparts, each of which shall be deemed an
                                                             17   original.
                                                             18

                                                             19   Dated: September _22, 2020            MORADIAN LAW
                                                             20

                                                             21                                         By: /s/ Paul Moradian_______________________
                                                             22
                                                                                                           PAYAM (PAUL) MORADIAN
                                                                                                           Attorneys for Plaintiff
                                                             23
                                                                                                           CHLOE NAJAFI

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                             - 10 -                        LAOFFICE 249028V.1
                                                   Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 11 of 13 Page ID #:132




                                                              1   ATTESTED that all other
                                                                  signatories listed, and on whose
                                                              2   behalf this document is
                                                                  submitted, concur in its content
                                                              3   and have authorized its filing:
                                                              4

                                                              5

                                                              6   Dated: September 22, 2020          CONDON & FORSYTH LLP
                                                              7

                                                              8                                      By:/s/ Ivy L. Nowinski
                                                              9
                                                                                                        SCOTT D. CUNNINGHAM
                                                                                                        IVY L. NOWINSKI
                                                             10
                                                                                                        Attorneys for Defendant
                                                                                                        DEUTSCHE LUFTHANSA
                                                             11
                                                                                                        AKTIENGESELLSCHAFT
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12
                           Telephone: (310) 557-2030




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                        - 11 -                    LAOFFICE 249028V.1
                                                   Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 12 of 13 Page ID #:133




                                                              1   APPROVED AS TO FORM:
                                                              2                                        EXHIBIT “A”
                                                              3

                                                              4               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
                                                              5

                                                              6           I, the undersigned, acknowledge that I will be receiving documents that have
                                                              7   been designated confidential and subject to the terms of the Stipulated Protective
                                                              8   Order entered in the above-captioned case. I understand that such confidential
                                                              9   material is to be provided to me pursuant to the terms and restrictions of the
                                                             10   aforementioned Protective Order and acknowledge that I have been given a copy
                                                             11   of and have read that Protective Order. I understand that any use by me of
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12   documents or information designated confidential under the Stipulated Protective
                           Telephone: (310) 557-2030




                                                             13   Order, or any portion or summaries thereof, in any manner contrary to the
                                                             14   provisions of the Stipulated Protective Order, will subject me to the sanctions of
                                                             15   the Court. I hereby agree to be bound by all of its terms.
                                                             16           I declare under penalty of perjury under the laws of the United States that
                                                             17   the foregoing is true and correct.
                                                             18           Dated this ____ day of _________________, _______.
                                                             19

                                                             20                                     ________________________________________
                                                             21
                                                                                                    Signature

                                                             22
                                                                                                    ________________________________________
                                                             23                                     Printed Name
                                                             24

                                                             25                                     ________________________________________
                                                                                                    Witness
                                                             26

                                                             27                                     ________________________________________
                                                             28                                     Printed Name

                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                           - 12 -                        LAOFFICE 249028V.1
                                                   Case 2:20-cv-02880-VAP-JC Document 27 Filed 11/01/20 Page 13 of 13 Page ID #:134




                                                              1

                                                              2           IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:
                                                              3           1. Nothing in this Order shall be construed to bind or compel action by the
                                                              4   Court/court personnel.
                                                              5           2. Any challenge to a confidentiality designation which is submitted to the
                                                              6   Court for resolution shall comport with Local Rules 37-1 et seq.
                                                              7           3. To the extent this Order is inconsistent with the provisions of Local Rule
                                                              8   75-1 (which governs the submission of documents for filing under seal) or any
                                                              9   Order of the District Judge, Local Rule 75-1 and any such Order of the District
                                                             10   Judge shall govern
                                                             11           IT IS SO ORDERED.
                       Los Angeles, California 90067-6010
                       1901 Avenue of the Stars, Suite 850
CONDON & FORSYTH LLP




                                                             12
                           Telephone: (310) 557-2030




                                                             13   Dated: November 1, 2020
                                                             14                                              ______________/s/_________________
                                                                                                               Honorable Jacqueline Chooljian
                                                             15                                                 United States Magistrate Judge
                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  STIPULATED PROTECTIVE ORDER
                                                                  CASE NO.: 2:20-CV-02880-VAP-JC
                                                                                                           - 13 -                       LAOFFICE 249028V.1
